PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and Respondent's Answer.
Claimant seeks to recover $9,650.15 for unpaid invoices for the lease of a cable tower located on Cacapon Mountain. The unpaid invoices were incurred during the 2004-2005; 2005-2006; 2006-2007; 2007-2008; and 2008-2009 fiscal years.
In its Answer, Respondent admits the validity of the claim as well as the amount, and states that there were sufficient funds expired in the appropriate fiscal years from which the invoices could have been paid.
It is the opinion of the Court of Claims that the Claimant should be awarded the sum of $9,650.15.
Award of $9,650.15.